PER CURIAM: *
Appealing the Judgment in a Criminal Case, Eduardo Sanchez-Galvan raises ar*349guments that are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which held that a prior conviction is a sentencing factor under 8 U.S.C. § 1326(b)(2) and not a separate criminal offense. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *349published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.